DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  	This Office Action is responsive to the amendment filed on 03/29/2022. As directed by the amendment: claims 15, 23-25 and 27-29 have been amended, and claims 1-14 have been canceled previously, and claim 32 has been added. Thus, claims 15-32 are currently pending in this application, claims 16-22 remain withdrawn from consideration.

Claim Objections
3.	In light of Applicant’s Amendment of 03/29/2022, the objection to claims 15 and 23-31 set forth in the Office Action of 01/05/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 15, 23-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (hereinafter “Ishigaki”) (Pub. No. JP02002317785A cited in IDS filed 05/30/2018) in view of Matsuba et al. (hereinafter “Matsuba”) (Pub. No. JP3511775 B cited in IDS filed 05/30/2018).
Regarding claim 15, Ishigaki discloses a compressor (refrigerant compressor, as presented in Paragraph [0015]) comprising: 
a compression mechanism (compression mechanism 4 comprising a fixed scroll 2 and a swing scroll 3, see Paragraph [0015]) configured to compress refrigerant (the compression mechanism 4 is undoubtedly configured to compress refrigerant gas that is being discharged through the discharge pipe 10);
an electromotive mechanism (electric mechanism portion 7, as discussed in Paragraph [0015] and seen in annotated Figure 1) configured to drive the compression mechanism (compression mechanism 4), 
a shell (shell 1 that is consisting of an upper section US1 and bottom portion BS1) accommodating the compression mechanism (compression mechanism 4) and the electromotive mechanism (electric mechanism portion 7) inside a cylindrical inner surface of the shell in a radial direction (as best seen immediately below, the shell 1 is surely accommodating the compression mechanism 4 and the electric mechanism portion 7 inside the inner surface IS1 of the shell 1); 
a reservoir (the lower part LP1 of the shell 1) provided inside the shell and configured to store mixed liquid including liquid refrigerant and refrigerating machine oil (the reservoir, which is defined by the lower part of the shell 1, is clearly provided inside the shell 1 and being configured to store mixed liquid including liquid refrigerant and refrigerating machine oil, as stated in claim 1), and 
an electrode (pair of cylindrical electrodes 20, see Paragraphs [0015]-[0017] and Figure 1; pair of rod electrodes 21, as depicted in annotated Figure 6 and detailed in Paragraph {0023]); pair of rod electrodes 22, as presented in annotated Figure 7 and Paragraph [0025]) provided inside the reservoir (inside the lower part LP1) and facing the cylindrical inner surface of the shell (inherent);
 a spindle (defined by main shaft 8, which is extending downward from the swing scroll 3 and being rotationally driven by the electric mechanism unit 7, as noted in Paragraph [0015]) including an oil passage (oil supply passage 12, as detailed in Paragraph [0015]) formed inside the spindle (as depicted in annotated Figure 1, the oil supply passage 12 is surely formed inside the main shaft 8, which is designated as the spindle), being driven by the electromotive mechanism (driven by electric mechanism portion 7, including stator 5 and a rotor 6, see Paragraph [0015]). 

    PNG
    media_image1.png
    533
    736
    media_image1.png
    Greyscale

Particularly, as stated in SOLUTION, Ishigaki discloses as how oil concentration of the mixture fluid is being detected on the basis of an electrostatic capacity of the pair of electrodes, and the operation is controlled on the basis of the detected oil concentration.
A detection means connected to the pair of electrodes and detecting the oil concentration of the mixed liquid from the electrostatic capacity of the electrode (see claim 1). Further, in Paragraph [0015], Ishigaki especially notes that the pair of cylindrical electrodes 20 composed of a double cylinder for measuring dielectric characteristics. 
Ishigaki, in Paragraph [0016], explicitly teaches that each electrode of the pair of cylindrical electrodes 20 is connected to a relative permittivity detector 30 such as an LCR meter and the relative dielectric constant of the mixed liquid of the refrigerating machine oil and the liquid refrigerant. Furthermore, Ishigaki, in Paragraph [0020], more clearly describes that the oil concentration of the mixed liquid obtained by mixing the refrigerating machine oil and the liquid refrigerant staying in the lower part of the shell is measured by the dielectric constant and the operation control of the refrigerant compressor is performed according to the measured oil concentration.

    PNG
    media_image2.png
    593
    654
    media_image2.png
    Greyscale
 
Certainly, the mixed liquid located between the electrodes and the shell 1 is the same as the mixed liquid located in the lower part LP1 of the shell. In fact, this pair of electrodes is surely configured to measure dielectric characteristics of the mixed liquid located between the electrode and the inner surface of the shell, as instantly claimed. 

    PNG
    media_image3.png
    709
    594
    media_image3.png
    Greyscale

As best seen immediately above, Ishigaki evidently illustrates as how the positive displacement oil pump 13 is being arranged at the lower part of the shell 1. Ishigaki, in Paragraph [0013], states that the mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. In this disclosure, Ishigaki explicitly teaches as how an inlet port IP13 is provided in the reservoir to suck up the mixed liquid to the oil passage 12, as instantly claimed. Likewise, Ishigaki also specifies that the pair of cylindrical electrodes 20 for measuring dielectric properties, which are composed of double cylinders, are arranged on the inner bottom surface of the shell 1. 
With reference to annotated Figure 1 again, Ishigaki exhibits as how an outer electrode of the pair of cylindrical electrodes 20 is provided with the bottom portion of the shell 1. Clearly, disclosing this combination of cylindrical electrodes 20, Ishigaki specifically teaches as how the inner electrode which is designated as an electrode and the bottom section BS1 of the shell 1 together constitute a double electrode. In fact, the bottom section BS1 of the shell 1 is surely adapted to function as an outer electrode of the double electrode while the inner electrode/electrode is being a cylindrical electrode, as instantly claimed.
As such, the Examiner must assert that the Ishigaki’s compressor is configured such that the shell is necessarily being formed of a conductive material, as otherwise, the system cannot normally operate.
However, although Ishigaki discloses the majority of Applicant’s elements, he is silent as to the specifics as how the electrodes being provided inside the reservoir directly facing the inner surface of the shell. Nonetheless, the use of cylindrical electrodes which are directly facing the inner surface of the shell in a compressor is notoriously well-known in the art, as taught by Matsuba.
Matsuba in the same field of endeavor teaches another refrigerating compressor, wherein cylindrical shell 11 of the casing 1 is being combined with the lower base member 12 and the oil pump 3 having the oil suction opening 6 in a lower end (see Paragraph [0028]). Matsuba successfully exhibits as how capacitance type oil sensor 7 formed of flat double cylindrical electrodes 71 and 72 is arranged adjacent to an oil inlet port 6 of an oil pump 3 in order to detect the presence or absence of oil level (see Solution). Specifically, as depicted in annotated Figure 8, Matsuba shows that the double cylindrical electrodes 71 and 72 are arranged so that the oil suction opening 6 of the oil pump 3 is being surrounded (see Paragraph [0019]). More specifically, in Paragraph [0030], Matsuba further details: Each base material 8 is using the support saddle 80 of L type, the outside insulator 81, the interval part insulator 82, the inside insulator 83, the insulating sleeve 84, the bolt 85 for combination, the corrosion plate 86, and the nut 87 as component parts, used the mounting bolt 88 for the base member 12, and has attached the base of the support saddle 80. Each insulating material 81, 82, 83, and 84 is formed of Teflon etc. 89 is a spacer which arranges the height of the electrodes 71 and 72 and the oil suction opening 6.

    PNG
    media_image4.png
    611
    870
    media_image4.png
    Greyscale

However, most importantly in Matsuba is his specific arrangement of the cylindrical electrodes that are directly facing the inner surface of the shell while being electrically isolated from the shell, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using cylindrical electrodes, as taught by Matsuba, in the Ishigaki compressor, as part of an obvious combination of known prior art structures, in this case the use of electrodes in a refrigerant compressor to achieve predictable results, in this case, to control the operation of the refrigerant compressor when the oil concentration exceed a certain level. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the electrode being provided inside the reservoir would be further directly facing the inner surface of the shell while being electrically isolated from the shell, as instantly claimed.
Although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that a lower end of the electrode is at least as high as the inlet port. Nevertheless, as shown in annotated Figure 8, Ishigaki performs another embodiment, wherein, as discussed in Paragraph [0029], cylindrical electrodes 23c and 23d being arranged in the vicinity of the suction pipe portion 23b of the positive displacement oil pump 23 so as to surround the suction pipe portion 23b. Further, in Paragraph [0028], Ishigaki expressly states that a first cylindrical electrode 23c has a length substantially equal to that of the suction pipe 23b.
Still further, with reference to annotated Figure 8, Ishigaki evidently demonstrates as how the first electrode 23c being located at a height of the inlet port IP13 while being surrounded by the second cylindrical electrode 23d. In other words, a lower end LEE23 of the electrode 23c and/or 23d is at least as high as the inlet port 23b, instantly claimed. 


    PNG
    media_image5.png
    318
    619
    media_image5.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using the cylindrical electrodes, as taught by Ishigaki, to the compressor of Ishigaki/ Matsuba, in order to further perform efficient control, as motivated by Ishigaki in Paragraph [0029].
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely “configured to measure dielectric characteristics”, as stated in claim 15, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, the combination of Ishigaki and Matsuba appears to disclose all aspects of Applicant’s claimed invention.  
Regarding claim 23, Ishigaki and Matsuba substantially disclose a refrigerant compressing apparatus comprising: the compressor of claim 15, as claimed and detailed above. Additionally, in Paragraph [0016], Ishigaki especially teaches that each electrode of the pair of cylindrical electrodes 20 is connected to a relative permittivity detection unit 30 such as an LCR meter, and the relative dielectric constant of a mixture of refrigerating machine oil and liquid refrigerant between the electrodes is being determined by the capacitance between the two electrodes. Likewise, in Paragraph [0017], Ishigaki also details as how the relative permittivity detected by the relative permittivity detection unit 30 is being sent to the oil concentration detection unit 31, and the oil concentration is being detected based on the oil concentration-relative permittivity correspondence graph shown in annotated Figure 4.

    PNG
    media_image6.png
    451
    393
    media_image6.png
    Greyscale

Ishigaki, in Paragraphs [0017]-[0019], then goes on to describe: 
Since the relative permittivity of the liquid refrigerant and the refrigerating machine oil is generally significantly different, the oil concentration can be obtained with considerable accuracy from this relative permittivity. Further, the corresponding graph of FIG. 4 needs to be measured in advance by an experiment and stored in the oil concentration detecting unit 31. Next, the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, first, it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. If it is determined in S3 that the oil concentration exceeds 20%, then it is determined whether or not the oil concentration is 50% or less (S5). Here, if it is determined that it is 50% or less, the liquid back amount is adjusted (S6), and if it is determined that the oil concentration exceeds 50%, the process returns to S1. The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.

Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, as taught by Ishigaki and  including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is certainly comprising a processor or hardware circuit and being configured to measure a specific dielectric constant of the mixed liquid located between the electrode and the cylindrical inner surface of the outer electrode and/or to measure, on a basis of the specific dielectric constant that is measured, an oil concentration indicating a ratio of the refrigerating machine oil in the mixed liquid and/or to control, on a basis of the oil concentration that is measured, at least one of an operation of the compressor and a flow rate of the refrigerant in a refrigerant circuit to which the compressor is connected, as instantly claimed. 
Regarding claim 25, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. Additionally, in Paragraph [0018], Ishigaki especially teaches that the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, Ishigaki further notes: it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. 
Likewise, in Paragraph [0020], Ishigaki details that the operation of the refrigerant compressor is being controlled according to the measured oil concentration. Ishigaki then goes to describe how the oil concentration of the mixed liquid is being detected from the electrostatic capacities of the pair of electrodes provided in the shell and how the control is performed based on the detected concentration (see Paragraph [0034]-[0035]). Also, Ishigaki expressly states that the operation of the refrigerant compressor is stopped when the oil concentration becomes equal to or lower than a predetermined value. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is surely being configured to measure the specific dielectric constant on a basis of electrostatic capacitance between the electrode and the cylindrical inner surface of the outer electrode and/or to measure the oil concentration on a basis of oil concentration information indicating a relation between the specific dielectric constant and the oil concentration, and the specific dielectric constant that is measured and/or to stop an operation of the compressor, when the oil concentration that is measured is equal to or lower than a predetermined first concentration, and control a flow rate of the refrigerant flowing in the refrigerant circuit, when the oil concentration that is measured is equal to or lower than a predetermined second concentration that is higher than the predetermined first concentration, as instantly claimed.
Regarding claim 26, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, Ishigaki in Paragraph [0032], explicitly teaches: In the control unit 32, when the oil concentration obtained by the oil concentration detection unit 31 becomes a predetermined value, for example, less than 30%, the opening / closing device 26a is opened and sets a predetermined amount. The mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. The mixed liquid is sent to the oil separator via the oil take-out pipe 26b, separated into the refrigerant and the refrigerating machine oil by the oil separator, and then the refrigerating machine oil is returned to the refrigerant compressor again. As such, the Examiner must assert that Ishigaki’s control unit 32 is clearly configured to directly or indirectly measure a liquid level of the mixed liquid on a basis of the oil concentration that is measured, as instantly claimed. 
Regarding claims 24 and 29, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
However, although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose an oil drain with a pipe that is located in a bottom portion of the reservoir. 

    PNG
    media_image7.png
    524
    576
    media_image7.png
    Greyscale

Nonetheless, as presented in annotated Figure 9, Ishigaki especially demonstrates another embodiment, wherein reference numeral 26 denotes an oil removal device, which is mainly composed of an opening / closing device 26a provided at the lower part of the shell 1 and an oil removal pipe 26b connected to the opening / closing device 26a (see Paragraph [0031]). The open/close control of the opening/closing device 26a is controlled by the control unit 32. Clearly, disclosing this opening/closing device 26a, Ishigaki specifically teaches as how the opening / closing valve 26a being arranged to the oil removal pipe 26b.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an oil drain device at the bottom portion of the reservoir, as taught by Ishigaki, to the refrigerant compressing apparatus of Ishigaki/ Matsuba in order to provide an improved refrigerant compressor with an oil removal device that can be opened and closed by a control unit, as motivated by Ishigaki in Paragraph [0031].
Thus modified, one skilled in the art would have been reasonably appraised that the compressor would be further including an oil drain with a pipe located in a bottom portion of the reservoir and/or the oil drain would be further including an opening-closing valve to be opened and closed to discharge the mixed liquid via the pipe to outside and/or the control unit 32 would be further configured to adjust the oil concentration in the mixed liquid, by opening and closing the opening-closing valve of the oil drain and/or the control unit would be further configured to open the opening-closing valve 26a, when the oil concentration that is measured is lower than a predetermined third concentration, and close the opening-closing valve 26a, when a liquid level of the mixed liquid stored in the reservoir is equal to or lower than a predetermined first level, as instantly claimed.
Regarding claim 30, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. However, although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose specifics regarding the refrigerant circuit. Nevertheless, as depicted immediately below, Ishigaki exhibits another embodiment, wherein the system comprising the refrigerant circuit. 
As shown in annotated Figure 5 below, Ishigaki successfully demonstrates as how the refrigerant circuit is including the evaporator or use-side heat exchanger 50, the compressor 51, the condenser or heat source-side heat exchanger 52, and the expansion valve 53 that are connected by a main pipe 54 and bypass pipe 57.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using a refrigerant circuit, as taught by Ishigaki, with the refrigerant compressing apparatus of Ishigaki/ Matsuba, as part of an obvious combination of known prior art structures, in this case the use of refrigerant circuit, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.

    PNG
    media_image8.png
    318
    358
    media_image8.png
    Greyscale

Thus modified, one skilled in the art would have been reasonably appraised that the refrigerant apparatus would be further comprising the refrigerant circuit sequentially connecting, by refrigerant pipes, the refrigerant compressing apparatus, a heat source-side heat exchanger, an expansion valve, and a use-side heat exchanger, the refrigerant circuit being configured to circulate refrigerant, as instantly claimed.
Regarding claim 31, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0019], Ishigaki further notes: The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.
Clearly, as best seen in annotated Figure 5, Ishigaki evidently demonstrates as how refrigerating apparatus comprising: a bypass circuit 57 connecting a point between the heat source-side heat exchanger or condenser 52 and the expansion valve 53, and a point between the use-side heat exchanger or evaporator 50 and the compressor 51; and an expansion device 53 provided in the bypass circuit 57 and certainly configured to adjust a flow rate of the refrigerant in accordance with a signal received from the controller, as instantly claimed.

Allowable Subject Matter
8.	Claims 27-28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27,  the prior art of record does not teach a refrigerant compressing apparatus having all the limitations of claims 15 and 23, but more specifically comprising the electrode, wherein a second cylindrical electrode located directly above the first electrode, to be insulated from the first electrode, the second cylindrical electrode and the shell together constitute a second double electrode, and further comprising the controller which is configured to measure a liquid level of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first cylindrical electrode and the oil concentration in the mixed liquid measured by the second cylindrical electrode.
Regarding claim 28, the prior art of record does not teach a refrigerant compressing apparatus having all the limitations of claims 15 and 23, but more specifically comprising the electrode, wherein a second cylindrical electrode located directly above the first electrode, to be insulated from the first electrode, the second cylindrical electrode and the shell together constitute a second double electrode, and further comprising the controller which is configured to measure an oil concentration distribution of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first cylindrical electrode and the oil concentration in the mixed liquid measured by the second cylindrical electrode.
Regarding claim 32,  the prior art of record does not teach a refrigerant compressing apparatus having all the limitations of claim 15, but more specifically comprising a controller, wherein a processor or hardware circuit configured to: measure a specific dielectric constant of the mixed liquid located between the electrode and the cylindrical inner surface of the outer electrode on a basis of a predetermined electrostatic capacitance based on a distance between the cylindrical inner surface of the outer electrode and the electrode.

Response to Arguments
9.	Applicant's arguments filed 03/29/2022 have been fully considered but they are
not persuasive. Applicant argues that, because “By comparison to amended claim 15, Ishigaki and Matsuba both teach the use of double electrodes. Ishigaki, e.g., [0016] discloses a pair of cylindrical electrodes that measures electrostatic capacity between the two electrodes. Matsuba requires a double cylindrical electrode, e.g., 71, 72 (paragraphs [0006-0007])” (see Applicant’s Remarks at page 11, fifth paragraph), and because “Conventional techniques such as Ishigaki/Matsuba have the problem of needing to reduce the area of the double electrode in the fluid force in the limited space inside the compressor, leading to decreased measurement accuracy”, the Applicant disagrees with the combinations of the references in arriving at the claimed invention. Applicant further asserts that “None of the other references remedies the deficiencies of the applied references discussed above” (see Applicant’s Remarks at page 11, last paragraph).
However, Applicant’s attention is drawn to the fact that Ishigaki reference explicitly teaches as how an outer electrode of the pair of cylindrical electrodes 20 being provided with the bottom portion of the shell 1. Clearly, as stated above in the analysis for independent claim 15, Ishigaki, disclosing the combination of cylindrical electrodes 20, specifically teaches as how the electrode, which is defined by the inner electrode 20 of the pair, and the bottom section BS1 of the shell 1 together constitute a double electrode. Indeed, the bottom section BS1 of the shell is surely adapted to function as an outer electrode of the double electrode while the inner electrode/electrode corresponding to a cylindrical electrode, as instantly claimed.
The fact that Applicant’s device may or may not be different than that disclosed by the combination of Ishigaki and Matsuba does not discredit the arrangement disclosed by Ishigaki and Matsuba, absent claim limitations that require a narrower interpretation. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). In fact, Applicants have recited no structure which makes this interpretation of Ishigaki and Matsuba unreasonable. For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).
Regardless of what assumptions Applicants are willing to make, the combination of Ishigaki and Matsuba discloses all the structural limitations of the claim 15 and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Furthermore, Applicant's assertion of the allowability of claims 23-26 and 29-31 is based on the alleged distinction between the Ishigaki/ Matsuba references and the claimed invention. Since the arguments related to the Ishigaki/ Matsuba references were unpersuasive, it is believed that the rejections of claims 23-26 and 29-31 under 35 USC §103 are deemed appropriate.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	
/LILYA PEKARSKAYA/Examiner, Art Unit 3746